Case 2:19-cv-00220-SPC-NPM Document 105 Filed 05/06/20 Page 1 of 4 PageID 1752



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 LOUMAC DISTRIBUTORS - U.S. LBM,
 LLC, a Delaware Limited Liability
 Company,

                   Plaintiff,

 v.                                                          Case No.: 2:19-cv-220-FtM-38NPM

 LOUIS LUONGO, III, ALL GLASS &
 WINDOWS, LLC, DIRECT WINDOW
 & DOOR SUPPLY, INC. and AGW
 SRQ, INC.,

                 Defendants.
                                                  /

        ORDER OF DISMISSAL AND STIPULATED PERMANENT INJUNCTION 1

         Before the Court is a Stipulated Joint Motion for Final Judgment and Permanent

 Injunction (Doc. 102) and Joint Stipulation for Dismissal with Prejudice (Doc. 103).

 Plaintiff LouMac Distributors – U.S. LBM, LLC (“LouMac”) and Defendant Luongo

 stipulate for the entry of a final judgment and entry of a Stipulated Permanent Injunction.

 The parties request that the Court retain jurisdiction over enforcement of the permanent

 injunction, which shall expire on September 23, 2021. The remaining Defendants also

 stipulate to dismissal of this action with prejudice, with each party to bear its own costs

 and attorney’s fees.




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:19-cv-00220-SPC-NPM Document 105 Filed 05/06/20 Page 2 of 4 PageID 1753



       Upon review of the filing and because the parties are in agreement, the Court will

 approve the Stipulated Permanent Injunction as set forth below, retain jurisdiction for a

 period of time, and dismiss the case with prejudice.

       Accordingly, it is now

       ORDERED:

       (1)    The Stipulated Joint Motion for Final Judgment and Permanent Injunction

 (Doc. 102) is GRANTED.

       (2)    Plaintiff LouMac and Defendant Luongo have stipulated to the entry of this

 Stipulated Permanent Injunction regarding trade secrets.

       (3)    Plaintiff LouMac and Defendant Luongo have stipulated to the existence of

 all necessary facts and legal requirements, including irreparable harm to Plaintiff LouMac,

 for entry of this Stipulated Permanent Injunction under Fed. R. Civ. P. 65(a)(1). Plaintiff

 LouMac and Defendant Luongo’s stipulation of facts and legal requirements is limited in

 this case solely to support this Stipulated Permanent Injunction. The Court adopts

 Plaintiff LouMac and Defendant Luongo’s stipulations contained in their Stipulated Joint

 Motion for Entry of Final Judgment and Permanent Injunction.

       (4)    Plaintiff LouMac and Defendant Luongo have waived any necessary bond

 or hearing for this Stipulated Permanent Injunction, and no bond or hearing is required.

       (5)    Defendant Luongo, directly or indirectly through any third party, shall not

 use or disclose Plaintiff’s confidential information and trade secrets for any purpose. For

 purposes of this Stipulated Permanent Injunction “confidential information” and “trade

 secrets” include:




                                             2
Case 2:19-cv-00220-SPC-NPM Document 105 Filed 05/06/20 Page 3 of 4 PageID 1754



       a. the identity of Plaintiff LouMac’s existing, prior, and prospective
          customers, and marketing plans concerning such customers, known or
          possessed by Defendant Luongo;

       b. non-public information concerning the ordering history, ordering
          preferences and practices, personnel and personal information
          concerning such personnel including emails and phone numbers, of
          Plaintiff LouMac’s existing, prior and prospective customers, known or
          possessed by Defendant Luongo;

       c. Plaintiff LouMac’s profit margins, accounting records, sales records,
          personnel records, and methodology, practices and strategies for
          pricing sales to customers or prospective customers, known or
          possessed by Defendant Luongo;

       d. Plaintiff LouMac’s pricing concessions or agreements with customers
          and suppliers, pricing practices, formal and informal pricing agreements
          between Plaintiff LouMac’s window suppliers, and the supplier’s
          personnel and personal information concerning such personnel
          including emails and phone numbers, known or possessed by
          Defendant Luongo and;

       e. Plaintiff LouMac’s personnel, their job duties, their pay, and personal
          information about such personnel including emails and phone numbers,
          known or possessed by Defendant Luongo.

       f.    “Trade secrets” and “confidential information” shall not include any
             person’s personal phone number and contact information that
             Defendant Luongo possesses and uses solely for personal reasons
             unrelated to Plaintiff LouMac’s business or the sale of windows in
             Florida.

       (6)      This Order does not prevent or limit Defendant Luongo from using personal

 phone numbers or contact information to engage in personal communications with

 individuals when such communications do not reveal LouMac’s confidential information

 and trade secrets, and are wholly unrelated to the sale or potential sale of windows or

 other services by LouMac or its competitors.




                                             3
Case 2:19-cv-00220-SPC-NPM Document 105 Filed 05/06/20 Page 4 of 4 PageID 1755



        (7)     This Stipulated Permanent Injunction is effective immediately and shall

 expire on September 23, 2021. The Court will retain jurisdiction over its enforcement

 until that time.

        (8)     The Clerk is DIRECTED to enter judgment dismissing the case with

 prejudice, deny all pending motions as moot, terminate any deadlines, and close the file.

        DONE and ORDERED in Fort Myers, Florida this 6th day of May 2020.




 Copies: All Parties of Record




                                            4
